Judgments, Supreme Court, New York County (Emily Jane Goodman, J.), rendered March 1, 1991, which convicted defendant, upon a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the *765seventh degree, and upon plea, to criminal sale of a controlled substance in the third degree and sentenced him, as a second felony offender, to concurrent terms of four and one-half to nine years, one year, and five to ten years, respectively, unanimously affirmed.
Defendant failed to preserve for appellate review his claim that there was a break in the chain of custody concerning evidence admitted at trial (CPL 470.05 [2]; People v Nuccie, 57 NY2d 818), and we decline to review this issue in the interest of justice. Were we to review, we would find this claim without merit since the arresting officer’s testimony as to when he vouchered the two envelopes of heroin goes to his credibility. He testified that after receiving the envelopes from his partner, he alone handled the envelopes and placed them with the property clerk. Any weakness in such testimony goes to the weight of such evidence, not its admissibility (see, People v Sarmiento, 168 AD2d 328, affd 77 NY2d 976). Concur —Murphy, P. J., Sullivan, Kupferman and Nardelli, JJ.